£<k¥`

Case 8:19-mc-OOOl7-CEH-.]SLS Document 1 Filed 02/21/19 Page 1 of 12 Page|D 1

UNITED sTATEs DIsTRlCT CoURT , ,
MIDDLE DISTRICT oF FLoRn)A
TAM PA DlvlsloN

MlTSUBISHl HITACHI POWER
SYSTEMS AMERICAS, lNC.‘
l\/lovant, Case No.

3`.\°\ \~'\C' l?’l‘-Z(a 35 5

TECO ENERGY, INC.

 

Respondent.
f
VA l'I`S I IHlT H PO E YTE
MER A IN ’ I T P L N W H

 

Pursuant to Federal Rule ol`Civil Procedure 45(d), Movant, Mitsubishi Hitachi Power
Systems Americas, lnc. (“MHPSA"), by and through its undersigned counsel, herein requests
this Court Compel Respondent, TECO Energy, Inc. (“TECO”) to comply with the Subpr)ena To
Pmduce Documems, Informatfon, ()r Objecls Or To Permit In,s‘pecfion ()fPremi.s'es fn A C:'vz'l
Acrion dated Novernber 20, 2018 (“the Subpoena”), and in support of this motion states as

fo| |ows:

I. INTRODUCTION

MHPSA has asserted a counterclaim l`or defamation against the plaintiff Fluor
Enterprises, lnc. ("‘Fluor”), in the underlying litigation styled Fluc)r Emerprz'ses, Inc. v.
M.r`lsubishi Hitachi Power System.s' Americas, Inc'., 3:17-cv-00622~Ml-1L (“Fluor Litigation”)
currently pending in the Eastem District of Virginia. As explained more fully below, the
documents MHPSA seeks from "I`ECO via the Subpoena are directly relevant to MHPSA’s

counterclaim in the F|uor Litigation. The requested documents arc probative of` the issue of

">"\"?
/ § %\\O` _dp

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 2 of 12 Page|D 2

whether certain defamatory statements made by Fluor were taken into account by TECO and
impacted TECO`s relationship with MHPSA and/or its consideration of Ml-IPSA’s bid and
proposal to provide a turbine supply package and related services to one of TECO’s existing
power plants. A copy ofthe Subpoena is attached hereto as “Exhibit A." l\/loreover, to alleviate
concerns over disclosure ofthe trade secrets or confidential informationofothers, l\/IHPSA has
offered to limit the scope of the documents requested, as well as to have production occur
subject to “Attorney’s Eyes Only.”

As reflected in the Order attached hereto as “Exhibit B,” the discovery deadline in the
Fluor Litigation is March 15, 2019. Although Ml-lPSA has been diligent and acted in good
faith in attempting to accommodate TECO’s concerns relating to the Subpoena, the delay in
production of these documents has prejudiced MHPSA as it is now in jeopardy of not
receiving these documents by the current discovery deadline and thus potentially being
precluded from using any relevant information received in the Fluor Litigation. Accordingly,
because the documents requested are relevant, within the scope of discovery and substantially
needed, this Court should order TECO to comply with the Subpoena and produce the requested

documents before March 10, 20|9.

II. STATEMENT OF RELEVANT FACTS

a. MHPSA ’s Counterclaim in the FluorLitigation
On October 16, 201 7` MHPSA filed its Answer and Affn'mative Defenses to Complaint,
Counterclaim, and Jury Trial Demand in the underlying Fluor Litigation. ln its counterclaim,
MHPSA set forth a claim for business defamation based on certain defamatory statements made
by Fluor’s CEO to Fluor’s shareholders and creditors related to the fitness of Ml-lPSA’s

equipment and quality control procedures (“Counterc|aim”). A copy of the Counterclaim is

2

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 3 of 12 Page|D 3

attached hereto as "Exhibit C.” Specifically, MHPSA’s Counterclaim alleges in relevant part:

IS. During an August 3, 2017, “earnings cal|" for Fluor’s shareholders and
creditors (the “Earnings Call”), David Seaton, CEO of Fluor Corporation
and CEO of Fluor, provided a report on Fluor Corporation`s Second quarter
Consolidated Financial Results for 2017 on behalfof Fluor Corporation and
its subsidiaries, including Fluor Enterprises. While providing this report,
Mr. Seaton made the following statements of purported fact (the
“Statements"):

All three projects, four if you include the Brunswick
project that incurred a charge in 2015, had a
fundamental problem. And the projects did not meet the
original baseline assumptions due to improper
estimating, craft productivity and equipment issues. All
of these projects were bid in 20l4 by the same pursuit
team.

In addition, all four projects were based on next gen
turbines or steam generators that were first of a kind
for Flur)r. The quality control and completeness of
these turbines delivered to the site were not in line with
our bid assumptions, and we are pursuing our options.
(emphasis added [in original ] )

***

l8. lt is common knowledge in the power generation industry that
MHPSA’ turbines were used in the Brunswick Project mentioned in the
Statements, such that references to the turbines used in the Brunswick
Project are understood to be references to MHPSA.

|9. The Statements are false because (a) the quality control and
completeness of the turbines was in line with all reasonable requirements
and expectations for the Brunswick Project; (b) any equipment issues with
the turbines were minor in nature, and did not cause Fluor’s substantial
financial losses or the “fundamental project” to which the Statements refer,
and (c) the turbines on the Brunswick Project were not “next gen” or “flrst
of a kind.""

20. At the time the Statements were published, Fluor had actual
knowledge that the Statements were false as to MHPSA. or Fluor acted
with reckless disregard for the truth of the Statements.

**#

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 4 of 12 Page|D 4

22. The Statements were defamatory because they impugned the quality
of MHPSA’ turbines, thus harming MHPSA’ reputation in the power
generation industry and deterring third parties j?'om dealing with MHPS.
23. The Statements have injured MHPS because numerous current and
potential customers immediately contacted MHPS following the Earnings
Call to question MHPS regarding the Statements and to inquire as to what
were the issues with quality and completeness of MHPS ’ turbines.
See Exhibit C. (Emphasis added).

As set forth in the above relevant allegations the central element ofthe Counterclaim is
the effect of F|uor’s statements on MHPSA’s reputation in the thermal power generation
systems market, as well as what effect these statements had on l\/ll-lPSA`s relationships with
current and potential customers both nationally and internationally Given the relatively small
number of available projects in the thermal power generation market, and extremely small
number of similarly situated competitors to MHPSA, the negative impact that these statements
had on any proposals or bids made by MHPSA, including those proposals and bids made to
TECO, is of critical importance to the calculation of MHPSA's damages in the Fluor Litigation.
lndeed, MHPSA was contacted by at least one other customer who relayed to MHPSA that
Fluor was blaming its financial problems on MHPSA’s turbines. See Excerpts of Deposition
Testimony of Kent Rockaway, pg. l6, lines 2-25; pg. l7. lines 1-4, attached hereto as
“Composite Exhibit D."

b. The TECO Big Bend l & 2 Repowering Project

In 2017, TECO solicited, and MHPSA and its competitors provided, bids fora turbine
supply package and related services in connection with the proposed refurbishment of an
combined cycle gas turbine/steam generator power plant, which was known as the Big Bend l & 2
Repowering Project (the “Big Bend" Project"). TECO engaged the engineering firm Black and

Veatch to assist in this proposal process. As testified to by l\/[HPSA`s Corporate Representative,
4

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 5 of 12 Page|D 5

Kent Rockaway, Vice President of Commercial Operations, MHPSA submitted its proposal for
the Big Bend Project in or around the third quarter of 2017. See Composite Exhibit D, pg. 185,
lines 22-23. Despite the fact that the pricing Ml-lPSA included in its proposal was "extremely
aggressive” and below market level, in or around December 20|7 (approximately four months
after the defamatory statements were made by Fluor), l\/IHPSA learned that its proposal for the
Big Bcnd Project had not been accepted See id. at pg. l86, lines 19-2l; pg. 188, lines 6-9.
lnstead, the Big Bend Project was awarded to one of MHPSA’s two competitors, General
f..§lectric (“G E”). ld. at pg. i36, line 20.

As was MHPS/-\’s practice after not being selected during a bid process, it conducted a
review of its proposal submission for the Big Bend Project in order to identify any “lessons
learned” which could be applied to future proposals See Composite Exhibit D, pg. 187, lines 5-
14. During this review process, MHPSA learned from TECO’s engineering advisor, Black &
Veatch, that it had recommended 'l`ECO accept MHPSA`s proposal. See id. at pg. l9l` lines
22-25; pg. |94, lines 3-5. in addition, MHPSA was told by TECO‘s own representatives that
the gas turbine equipment specified in Ml-IPSA’s proposal was more efficient than GE’s. Ia’. at
pg. 202. lines 10-16. Nevertheless, TECO did not award l\/IHPSA the contract. TECO’s
rejection of MHPSA’s proposal came within months of Fluor`s defamatory statements--which
were publicly known in the thermal power generation market.

C. The Subpoena and Narrowing of Requested Documents.
On or about December 20, 2018, Ml-IPSA served TECO with the Subpoena in the Fluor
Litigation for the purpose of determining what effect the defamatory statements made by Fluor
on August 3, 20|7 had on TECO`s subsequent evaluation and rejection of MHPSA’s bid. To

make this determination, MHPSA`s counsel in the F|uor Litigation sought a number of

5

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 6 of 12 Page|D 6

categories of documents relevant and necessary to making this determination, which necessarily
included documents related to TECO’s evaluation of proposals and bids other than the MHPSA
bid. These documents specifically included:

|. t\ copy ofthe solicitation issued for the [Big Bend] Project.

2. All responses, including but not limited to proposals or bids, received by
[TECO] for the [Big Bend] Project.

3. All internal TECO correspondence referring or relating to any bid or
proposal submitted for the [Big Bend] Project.

4. All documents relating, pertaining, or associated with any evaluation of
any bid or proposal received for the [Big Bend] Project.

5. All documents relating, pertaining or associated with the rankingor
scoring of bids and/or proposals received for the [Big Bend] Project.

6. All notes, transcripts, and/or meeting minutes from any minutes
relating, pertaining. or associated with the evaluation or ranking ofany bids
or proposals received for the [Big Bend] Project.

7. All documents relating, pertaining, or associated with your
evaluation ofMHPSA‘s bid for the [Big Bend] Project.

8. A|l documents considered by you in your evaluation of MHPSA's bid
for the [Big Bend] Project.

9. All documents relating, pertaining, or evidencing reasons why
MHPSA was not selected for the [Big Bend Project].

10. All internal communications between any 'fECO employees,
agents, or other representatives concerning the evaluation and/or rejection
of MHPSA's bid for the [Big Bend] Project.

ll. All documents evidencing Whether, in making your evaluation of
bids for the [Big Bend] Project, you considered statements made by Fluor
in an August 3, 2017 "earnings call" regarding the Brunswick Project.

l2. All correspondence between you and Fluor relating or pertaining to
MHPSA or the Brunswick Project.

13. All correspondence between you and any other entity relating or
pertaining to MHPSA or the Brunswick Project.
6

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 7 of 12 Page|D 7

See Exhibit A.

Following service of the Subpoena, MHPSA’s counsel in the Fluor Litigation became
aware of confidentiality concerns raised by TECO and on lanuary l l. 2019. offered to limit and
revise the scope of the Subpoena to address some of TECO`s confidentiality concerns.
Specifieally, MHPSA offered to remove paragraphs 2, 3` and 4 cited above from the Subpoena
and limit or revise all remaining document requests A copy of the correspondence from
MHPSA`s counsel iri the Fluor Litigation to TECO (the “Subpoena Revisions) is attached
hereto as “Exhibit E.” 'I`he offered revisions/limitations are as follows:

l. A copy of the solicitation issued for the [Big Bend] Project‘s
turbine supply package bid by MHPSA.

5. A!l documents relating, pertaining or associated with the
ranking, scoring, evaluation and/or comparison of MHPS[A]’s bid
and/or proposal to the bids and/or proposals received by others for
the [Big Bend] Project"s turbine supplypackage.

6. All notes, transcripts, and/or meeting minutes from any
minutes relating, pertaining, or associated with the evaluation or
ranking of MHPS[A]’s bids or proposals received from the [Big
Bend] Project’s turbine supply package

7. All documents relating, pertaining or associated with your
evaluation of MHPSA’s bid for the [Big Bend] Project`s turbine
supply package

8. All documents considered by you in your evaluation of
MHPSA ’s bid for the [Big Bend] Project’s turbine supply package.

9. All documents relating, pertaining, or evidencing reasons why
MHPSA was not selected for the [Big Bend] Project’s turbine
supply package.

10. All internal communications between any TECO employees,
agents. or other representatives concerning the evaluation and/or
rejection of MHPSA’s bid for the [Big Bend] Project`s turbine
supply package

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 8 of 12 Page|D 8

ll. All documents evidencing whether, in making your
evaluation or bids for the [Big Bend] Project"s turbine supply
package by l\/IHPSA and others, you considered statements made
by Fluor in an August 3, 2017 "earnings cal " regarding the
Brunswick Project.

13. All correspondence between you and any other entity relating or
pertaining to Brunswick Project.

See Exhibit E. (Eniphasis added).
ln addition to the above-noted deletions and revisions to limit the Subpoena to
documents related to MHPSA’s bid only, l\/lHPSA has offered to make all responsive
documents subject to a protective order and under a designation of "Attorneys Eyes Only" to
further address TECO’s concerns. ld. On _lanuary |l, 20l9, TECO’s counsel responded to
MHPSA’s offer to limit the Subpoenal A copy ofTECO`s correspondence is attached hereto as
"'Exhibit F." While TECO agreed to some of the proposed revisions, it continued to reject

others and neither produced any documents nor offered any alternative solutions

Ill. ARGUMENT

a. Legal Standard

"[I]t is well-settled that the scope of discovery under a subpoena [issued pursuant to Rule
45] is the same as the scope of discovery under Rule 26(b) and Rule 34.” Kwalwasser v. New
Yorlc Li'fe lns. Co., No. 8:06-CV~1308-T-27'l`BM, 2007 WL 9723881, at *l (M.D. Fla. June 14,
2007). Federal Rule of Civil Procedure 26 allows parties to engage in discovery of any relevant,
non-privileged material that is admissible or reasonably calculated to lead to the discovery of
admissible evidence. Fed. R. Civ. P. 26(b)(l ). Courts construe relevancy “broadly to encompass
any matter that bears on, or that could reasonably lead to other matter[s] that could bear on, any

issue that is or may be in the case.” Oppenhei'mer Fund, lnc. v. Sanders, 437 U.S. 340, 351

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 9 of 12 Page|D 9

(1978) (citing Hiclcman v. Taylor', 329 U.S. 495, 501(]947)); see also Auto-Owners lns. Co. v.
Se. Floati`ng Docks, Inc., 23l F.R_D. 426, 430 (l\/I.D. Fla. 2005) (stating the “scope of discovery
is governed by Rule 26, which allows ‘discovery regarding any matter, not privileged, which is
relevant to the subject matter of the pending litigation.”’). Importantly, the information sought
need not be admissible in an evidentiary sense but merely “reasonab|y calculated to lead to the
discovery of admissible evidence." Hi`ll v. Emory Uni`v., 346 Fed. Appx. 390, 392 (l lth Cir.
2009); see also Spano v. Satz, 09-60255-CIV, 2010 WL ll$l5694, at *3 (S.D. Fla. lan. 29,

201 0) (referring to the scope ofdiscovery under Rule 26 as "`broad”).

b. The documents requested by the Subpoena and the Subpoena
Revisions are highly relevant to the Fluor Litigation and reasonably calculated
to lead to the discovery of admissible evidence.

Pursuant to an order, the Court in the Fluor Litigation is applying Texas law to
MHPSA`s Counterclaim therein. Under Texas law, the elements that a defamation plaintiff
must prove are that (a) the defendant published a false statement of fact; (b) the statement
defamed the plaintiff; (c) the defendant acted with actual malice, ifthe plaintiff is a public figure
orapublic official, or negligently, if the plaintiff is a private individual; and (d) the
statement proximately caused damages See Anderson v. Duront, 550 S.W.3d 605, 617-18
(Tex. 20]8). A statement is defamatory if it tends to injure one"s reputation, exposing one to
public hatred, contempt1 or ridicule, or financial injury, or to impeach any person"s honesty.
inlegrity_, virtue. or reputation Montemayor v. Orttz, 208 S.W.3d 627, 651 (Tex. App.~£orpus
Christi 2006, pet. denied). lt is well settled that corporations, like people, have reputations and
may recover for harm inflicted on them. Waste Mgmt. of Tex., lnc. v. Tex. Disposol Sys.

Londfill, lnc., 434 S.W.3d l42, l49 (Tex.20|4).

ln the Fluor Litigation, while l\/IHPSA’s defamation claim arises from statements made

CaS€B'lQ-mC-OOOl?-CEH-`IQQ Dnr‘iimont'| lIi|prl n?/Ojl_/jl_o gag%g_gi_]rz_p&gei_g_]:g

 

by Fluor in relation to the Brunswick Project, the primary issues are what effect and what
damages those statements had and caused in relation to MHPSA`s reputation in the thermal

power generation market overal|.

Accordingly` the relevancy of the Subpoena and Subpoena Revisions arise from the
effect Fluor`s defamatory statements had in relation to l\/lHPSA’s reputation with TECO,
including the evaluation of MHPSA`s proposals and bids submitted to TECO for the Big Bend
Project. As discussed above, the scope of discovery1 as permitted by Rule 26 and applied to
TECO via Rule 45, allows l\/lHPSA to seek information that is relevant to any claim or defense
As the Court can see from the Subpoena and Subpoena Revisions, all requested documents,
records, and correspondencc, relate to how TECO evaluated, ranked, or scored MHPSA’s bid
and what effect the Fluor statements had in regards to this evaluation. See Exhibits A and E.
Considering that l) l\/IHPSA was contacted by other customers in the power generation market
in regards to those entities" concerns about the nature and effect of Fluor’s defamatory
statements, 2) MHPSA submitted a very competitive bid with pricing below market level, 3)
TECO’s engineering advisor recommended TECO accept l\/ll-lPSA’s bid, 4) TECO
acknowledged that MHPSA’s equipment was more efficient than that of GE, and 5) TECO’s
rejection of MHPSA`s bid came in close proximity to Fluor’s statements, the documents
requested in both the Subpoena and the Subpoena Revisions are of critical importance for
Ml-IPSA in establishing one ofthe elements of its Counterclaim as well as potential damages_
injury to reputation Accordingly, this Court must find that the documents requested by l\/ll-IPSA

are relevant under Rule 26 and order the documents be produced prior to March l5. 20|9.

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 11 of 12 Page|D 11

C. The Subpoena Revisions seek documents related to a comparative

evaluation of the MHPSA Bid.

As discussed in the Statement of Facts above, in an attempt to address any confidentiality

concerns TECO might have and in an attempt to facilitate the timely production of responsive

documents, MHPSA considerably narrowed the scope of the Subpoena by virtue of the

Subpoena Revisions and has extended the offer of a stipulated protective order, restricting

disclosure of any documents produced by TECO to counsel. The narrowed scope of the

Subpoena Revisions limits the documents requested to those attributable to the comparative

evaluation ofthe l\/ll-lPSA bid in relation to the other bids, and not the full text and information

from its competitors Again, these documents are both relevant to MHPSA’s Counterclaim and

necessary to establish injury to MHPSA’s reputation, and further, MHPSA does not have the

ability to obtain this information elsewhere.

WHEREF`ORE, Ml-IPSA requests this Court compel TECO to produce the documents

requested pursuant to the Subpoena and modified via the Subpoena Revisions before l\/larch 10,

2019, and grant such other reliefthat this Court deems proper andjust.

Dated: February 20, 20l 9

Respectfully submitted,

ls/ Natalie P. Thomas

Natalie P. Thomas

Florida Bar No. l47680Quarles & Brady l_.LP
lOl E. Kcnnedy B|vd.. Suite 3400
Tampa FL 33602

Telephone: (8|3) 387-0300

Fax: (8£3) 387-1800
natalie.thomas@quarles.com
nichole.perez@quarles.com
lynda.dekeyser@quarles.com
DocketFL@quarles.com

l l

 

Case 8:19-mc-00017-CEH-.]SS Document 1 Filed 02/21/19 Page 12 of 12 Page|D 12

Attorneysjor Movant Mi`tsubishi llitochi Power

Sy.s‘tem.s Ameri'ccts, Inc.
QB\56110464.2

